Citation Nr: 0029419	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residual scars of the left leg and ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954.

The current appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The RO denied entitlement to an 
increased (compensable) evaluation for residual scars of the 
left leg and ankle.

The veteran relocated and jurisdiction of his VA benefits 
claim was assumed by the RO in Phoenix, Arizona, which in 
January 2000 affirmed the determination previously entered.  
The RO also denied entitlement to service connection for 
arthritis of the talonavicular joint of the left foot.  A 
notice of disagreement with this denial was not filed, and 
such claim is not considered part of the current appellate 
review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

VA medical examinations in August 1998 and December 1999 have 
shown well healed, barely visible scars on the left leg and 
ankle which are not poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, 
productive of limitation of function of part affected, or 
productive of any impairment.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residual scars on the left leg and ankle are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran was hospitalized in August 1952 after having been in 
a motorcycle accident.  



He sustained an abrasion of the left anterior leg, and a 
lacerated wound of the left leg with no artery or nerve 
involvement.

An August 1964 VA examination report shows there was a well 
healed scar on the upper part of the leg, above the medial 
pole of the patella and across the patella, as well as over 
the flat surface of the skin at the mid right.  The scar at 
the ankle region was supple and linear in character, and 
frankly moveable over the subadjacent structures.  The 
remaining scars were in the medial malleolar region and 
somewhat spread, but were freely moveable over the 
subadjacent structures.  The scars measured 1 1/4 inches in the 
medial malleolar region, and 2 inches in the anterior ankle 
region.  There was a flattened area over the anterior surface 
of the tibia which was 2 1/2 inches long, and the ones in the 
region of the patella were about 1/4 inches in length.  The 
examination diagnosis was residuals of injury with scars as 
noted.

In September 1964 the RO granted entitlement to service 
connection for residuals of scars on the left leg and ankle, 
with assignment of a noncompensable evaluation.

The veteran submitted a claim of entitlement to an increased 
(compensable) evaluation for residuals of scars of the left 
leg and ankle in June 1998.

VA conducted a medical examination of the veteran in August 
1998.  He recounted his history of injury in a motorcycle 
accident in service.  He complained that his left ankle hurt, 
and that by the end of the day he was limping.  On 
examination was seen a 4.4 centimeter by 0.3 centimeter 
horizontal scar going across the dorsum of the left ankle.  
There was a 4 X 4 centimeter atrophic skin patch on the 
extensor or the dorsal surface of the left leg.  

There was tenderness in the ankle with deep palpation.  The 
texture was smooth.  No adherence was noted.  No ulceration 
was noted.  There was a mild depression of the left ankle 
scar.  There was no keloid edema or inflammation present to 
the scars of the skin.  

The dorsal ankle scar was slightly lighter in color than the 
surrounding skin.  The disfigurement from the cutaneous scars 
alone was mild and present on the left lower extremity.  
There was no limitation of function by the scars; however, 
this did not rule out other injuries such as to the bones or 
tendons.  The diagnosis was scars.

On file is a report of a medical examination of the veteran 
from a private physician dated in August 1999.  Pertinent 
clinical findings obtained on examination disclosed a 
curvilinear incision over the anteromedial aspect of the 
ankle.  There was no swelling or erythema.  No significant 
tenderness to palpation could be elicited.  With tapping over 
the anterior aspect of the ankle joint the examiner could 
produce minimal discomfort but no true instability or pain 
with inversion-eversion stress.

On testing of the tendons the veteran had an intact tibialis 
anterior and intact extensor hallucis and intact extensor 
digitorum communis tendon across the mortise.  The examiner 
could palpate a dorsalis pedis distal to his laceration.  The 
veteran had reasonable strength to resisted inversion and 
eversion of his foot.  Palpation over the talonavicular joint 
medially produced some mild discomfort.  X-rays of the left 
ankle showed the ankle mortise was completely intact.  There 
was no evidence of any post traumatic arthritis.  There was 
some early narrowing and some small amount of spur formation 
in the talonavicular joint distally.  On testing sensation in 
the left foot there was some hypesthesia in the first web 
space, and to a slightly lesser extent, the second and third 
web spaces.

The examiner's impression shows he recorded the veteran had 
some early talonavicular arthritis of the left foot.  This 
might be aggravated by some mild pes planovalgus deformity.  
The examiner thought that the veteran probably had a 
laceration of all or part of his deep peroneal nerve at the 
level of the ankle.  The examiner thought this affected the 
sensation in the first web space and the adjacent toes, but 
had not had any significant effect other than on sensation in 
these regions.


VA conducted a special orthopedic examination of the veteran 
in December 1999.  The examiner recorded that the claims file 
had been reviewed.  It was reported as history that the 
veteran had a left ankle sprain playing volleyball when 
somebody fell on him in 1951.  He could not seem to remember 
which part of his ankle had pain or swelling.  However, 
before the time of the 1952 motorcycle accident, he had no 
symptomatology whatsoever and the ankle was 100% recovered.  

On separation from service he claimed to have had numbness in 
his distal toes, pointing to that area, also some pain 
pointing to the anterior and medial ankle on the left, and a 
very slight limp.  The veteran stated his scars were 
superficial and caused no symptoms.  Currently, he had pain 
in the left ankle daily and pointed anteriorly and medially.  
There were no symptoms in the region of the top of the foot, 
talonavicular region.  He stated he had a limp on the left 
almost all of the time, less in the morning.  He had slight 
occasional swelling anteriorly.  After separation from 
service he had treatment until he filed his claim.  With 
respect to weakness and fatigability, he answered in the 
affirmative and related them to pain.  With respect to 
incoordination, he had a limp as described earlier, present 
on normal and repeated use.

On examination gait was within normal limits.  There was a 
very minor amount of tenderness about the medial ankle and 
anterior ankle, but no tenderness about the foot, including 
specifically the talonavicular joint.  No swelling was 
present.  Scars about the medial leg and anterior ankle were 
barely visible, well healed and nontender.  Sensory 
examination of the left ankle, foot and toes was completely 
normal.  Range of motion of the left ankle disclosed 
dorsiflexion was 10 degrees, and plantar flexion was to 20 
degrees.  All tendons of the foot and ankle in dorsiflexion 
and plantar flexion including toes function were normal 
without any evidence of any tendon injury or problem.

In the discussion the examiner recorded that the veteran was 
status post motorcycle accident from 1952 with lacerations to 
the left ankle which were currently well healed, nontender 
and totally asymptomatic.  There was no evidence of any 
involvement of the ankle beyond the scars.  


There was nothing in the service medical records to indicate 
any injury to tendons, ankle or foot, and the veteran had not 
been seen or treated since separation from service, up to the 
present time for his foot or ankle.  In the examiner's 
opinion, there was no relationship as far as cause and effect 
was concerned between any incidental finding of a 
talonavicular joint arthritis and the 1952 motorcycle 
accident, nor was there any causal relationship between the 
veteran's current complaints and the ankle and the motorcycle 
accident of 1952.  

The examiner recorded that in other words, there was nothing 
that could be supported by the medical record as opposed to 
the veteran's statements.  X-rays revealed degenerative 
arthritis of the left talonavicular joint.  There was 
periarticular spurring and joint space narrowing at this 
site.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The degree of disability resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With respect to the veteran's request for an increased 
schedular rating, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14 (2000).  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

A 10 percent evaluation may be assigned for moderate foot 
injuries, 20 percent when moderately severe, and 30 percent 
when severe.  38 C.F.R. § 4.71a; Diagnostic code 5284 (2000).

A 10 percent evaluation may be assigned for moderate limited 
motion of an ankle, and 20 percent when marked.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5271 (2000).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2000).  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2000).

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.



A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars are rated on limitation of function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is : A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).



Analysis

Initially, the Board notes that it is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist.  See Public Law No: 106-398 (to be codified at 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
residuals of scars of the left leg and ankle.  The Board has 
found nothing in the historical record that would lead to a 
conclusion that the evidence of record is not adequate for 
rating purposes.  

In this regard, the Board notes that the veteran was given 
the opportunity to submit additional evidence.  Additional 
evidence was submitted by the veteran, and he was afforded a 
more comprehensive VA examination.  The veteran had been 
previously examined.  The Board is not aware of any evidence 
that has not already been requested and/or obtained that is 
pertinent to the claim on appeal.

The RO has rated the veteran's residual scars of the left leg 
and ankle as noncompensable under diagnostic code 7805 of the 
VA Schedule for Rating Disabilities.  The noncompensable 
evaluation contemplates no residual disability.  38 C.F.R. 
§ 4.31.  This is the veteran's case.  In this regard the 
Board notes that the VA examinations of record have 
demonstrated no ascertainable disablement of the residual 
scarring on the left leg and ankle from in service injury in 
1952.  While private medical evidence discusses additional 
disability, the Board notes that the most recent VA 
examination discounted any relationship between any other 
disorders noted on examination as related to the service-
connected scarring or original injury in service.  There is 
no competent medical evidence of record linking any other 
disorders to the service-connected injury of the left lower 
extremity.




With respect to the scarring, the Board notes that the 
residual scarring of the left lower extremity has been 
reported as well healed with no evidence of poor nourishment 
and repeated ulceration, pain and tenderness on examination, 
or limitation on function of part affected.  Left ankle 
arthritis reported on examination has not been linked to the 
in-service injury and, as the Board noted earlier, the RO 
denied service connection for therefor.  

The residuals of the left lower extremity injury have been 
limited to scarring, thereby precluding consideration of 
application of the criteria under diagnostic codes 5271 and 
5284, as no limitation of motion of the left ankle nor 
evidence of moderate foot disablement due to the service-
connected residual scarring has been shown by the evidence of 
record.  

It follows that as there is no ascertainable disablement of 
the scarring of the left leg/ankle for which service-
connected has been granted, there is no basis upon which to 
apply the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 as to 
functional loss due to pain.  The veteran does not have 
functional loss due to pain as a clinical manifestation of 
the residual scarring of the left leg and ankle.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  See Gilbert v. Derwinski, 1 Vet. 
App. 49. 53 (1990).


Additional Matter: Extraschedular Consideration

The Board has also considered whether referral of the 
veteran's case for evaluation on an extraschedular basis is 
warranted.  

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).

The record shows that the RO provided the criteria for 
assignment of extraschedular evaluation; however, it did not 
grant entitlement to a compensable evaluation on this basis.

The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).

However this does not preclude the Board from concluding on 
its own that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  

The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the case at hand, the veteran has not been found to have 
any ascertainable impairment referable to the service-
connected residual scars of the left leg and ankle.  
Accordingly, despite any contentions to the contrary, there 
is no marked interference with employment, and the veteran 
has not required frequent inpatient care.  There is no 
competent evidence of record to the contrary.

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his residual scars of the 
left leg and ankle affect his employability in ways not 
contemplated by the Rating Schedule.  The mere assertion that 
a disability interferes with employment or renders a veteran 
unemployable does not automatically raise or implicate the 
assertion that the regular schedular standards are not 
adequate and therefore require consideration of section 
3.322(b)(1).  See VAOPGCPREC 6-69.

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  Referral in this instance 
is therefore not warranted because the evidence does not 
indicate that the service-connected residual scars of the 
left leg and ankle have rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to an increased (compensable) evaluation for 
residual scars of the left leg and ankle is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


